DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 04/07/2022 for application number 17/715,881.  
Claims 1-20 are presented for examination.  Claims 1, 11, and 20 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Certified copy has been received for the foreign priority Application No. CN201610286128.8 filed on 04/29/2016. 
Applicant’s claim for the benefit of a prior-filed PCT Application No. PCT/CN2017/082545 filed 04/28/2017 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 15/978,795 filed on 05/14/2018 is acknowledged by the examiner.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 has been considered by the Examiner.

Claim Objection
Claim 12 is objected to because of the following informalities:  Claim 12 recites the term “the resource value transfer code”, which has no antecedent basis.  Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13, 15, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,360,647 B2.

In the table below, the left side contains claims in the instant application while the right side contains claims of U.S. Patent No. 11,360,647: 




17/715,881 (Instant application)
11,360,647  (Patent '647)
(Claim 1) A method for generating a transfer request, the method comprising: generating, by processing circuitry of a first terminal according to an independent window presentation interface, a window that is displayed independent of a service interface of a service application and corresponds to the service application;displaying the window that is independent of the service interface of the service application based on a window display request from the service application; receiving a user operation via the window; generating a transfer code request instruction in response to the received operation; obtaining a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction; and displaying the transfer code for processing by a second terminal to generate the transfer request.
(Claim 1) A method for resource value transfer, the method comprising:obtaining an independent window presentation interface;delivering information corresponding to a service application to the independent window presentation interface;generating, according to the independent window presentation interface, an independent window, wherein the independent window is configured to be displayed concurrently with a display interface window of another application irrespective of a type of the another application;displaying the independent window that is independent of a service interface window of the service application on a first terminal, the independent window being displayed on the first terminal in response to a window display request from the service application and the independent window including a selectable element for requesting a resource value transfer code from the service application;receiving a user operation on the selectable element included in the displayed independent window;generating a resource value transfer code request instruction in association with a user regarding transferring a to-be-transferred resource value from an account associated with the user in response to the received user operation on the selectable element;obtaining the resource value transfer code corresponding to the resource value transfer code request instruction from the service application when the service application detects the resource value transfer code request instruction, the resource value transfer code including resource value transfer information regarding transferring the to-be-transferred resource value from the account;modifying a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window; and displaying the resource value transfer code in the displayed independent window according to the display configuration parameter, the resource value transfer code being read and processed by a second terminal such that the to-be-transferred resource value is deducted from the account having the to-be-transferred resource value.


(Claim 2) The method according to claim 1, after the generating the transfer code request instruction, the method further comprises: modifying a configuration parameter of the window; and updating a display state of the window according to the modified configuration parameter, wherein the displaying the transfer code includes displaying the transfer code in the window having the updated display state.
(Claim 1) ...modifying a display configuration parameter of the displayed independent window such that the resource value transfer code is displayed in place of the selectable element in the displayed independent window and displaying the resource value transfer code in the displayed independent window according to the display configuration parameter(Claim 2) The method according to claim 1, wherein the modifying comprises: updating a display state of the independent window according to the modified display configuration parameter to change a size or a position of the independent window that is displayed concurrently with the another application.
(Claim 3) The method according to claim 2, wherein the window is generated by a corresponding view adding interface of a window management type provided by a system of the first terminal, a configuration parameter of the window is modified by a view update interface provided by the system, and the window is removed by a view removal interface provided by the system.
(Claim 3) The method according to claim 2, wherein the independent window is generated by using a corresponding view adding interface of a window management type provided by an operating system of the first terminal, the service application modifies the display configuration parameter by using a view update interface provided by the operating system, and the independent window is removed by using a view removal interface provided by the operating system.
(Claim 4) The method according to claim 1, before the displaying the window, the method further comprises: obtaining the independent window presentation interface and delivering information corresponding to the service application to the independent window presentation interface.
(Claim 1)  ..obtaining an independent window presentation interface;delivering information corresponding to a service application to the independent window presentation interface
(Claim 5) The method according to claim 1, wherein the obtaining the transfer code comprises: sending the transfer code request instruction to a management server that generates the corresponding transfer code according to the transfer code request instruction and returns the transfer code.
(Claim 4) The method according to claim 1, wherein the obtaining the resource value transfer code comprises:sending the resource value transfer code request instruction to a management server that generates the corresponding resource value transfer code according to the resource value transfer code request instruction and returns the resource value transfer code.
(Claim 6) The method according to claim 1, wherein the transfer request includes resource value transfer information and the resource value transfer information is sent to a server to complete resource value transfer.
(Claim 5) The method according to claim 1, wherein the resource value transfer code causes the second terminal to generate a resource value transfer request that includes the resource value transfer information and the resource value transfer information is sent to a resource value transfer server to complete resource value transfer.
(Claim 7) The method according to claim 1, wherein the transfer code includes resource value transfer information indicating a resource value transfer application category and a user identifier having a to-be-transferred resource value.
(Claim 6) The method according to claim 1, wherein the resource value transfer information includes a resource value transfer application category and a user identifier of the user making the transfer of the to be-transferred resource value.
(Claim 8) The method according to claim 1, wherein the transfer code is time-sensitive.
(Claim 7) The method according to claim 1, wherein the resource value transfer code includes certain timeliness, ensuring security of a resource value transfer process and preventing the resource value transfer code from being broadcast.
(Claim 9)  The method according to claim 1, wherein the transfer code is a graphic code or text code.
(Claim 8)  The method according to claim 1, wherein the resource value transfer code is a graphic code or text code that may restore an encoded character and that is obtained by encoding a character, and the graphic code includes a two-dimensional code and a barcode.
(Claim 10) The method according to claim 1, wherein the transfer code is parsed by the second terminal to obtain resource value transfer information and generate the transfer request based on the resource value transfer information.
(Claim 9) The method according to claim 1, wherein the second terminal parses the resource value transfer code to obtain the resource value transfer information and generates a resource value transfer request based on the resource value transfer information.


Claims 11-13, 15, and 19 of the instant application are apparatus claims similar to the method claims 1-3, 5, and 10 respectively of the instant application and recite similar limitations as claims 10-14 respectively of Patent 11,360,647 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone (US 2016/0210630 A1) in view of Makhdumi et al. (US 2015/0248664 A1 hereinafter Makhdumi).

Regarding Claim 1, Stone teaches a method for generating a transfer request ([0026]steps performed by a payment provider to process an on-line payment), the method comprising: 
generating, by processing circuitry of a first terminal according to an independent window presentation interface, a window that is displayed independent of a service interface of a service application and corresponds to the service application ([0047] computer system performs specific operations by processor executing one or more sequences of instructions contained in system memory component; [0026] the payment button or “same screen quick pay button,” remains on the same screen as the merchant site or application page of the user device (i.e., first terminal) - thus, displaying a window according to an independent window presentation interface; [0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; throughout the different changes in the payment button, the button remains on same screen or window as the merchant or application page, i.e., the user continues to be able to view the merchant or application page while making the on-line payment); 
displaying the window that is independent of the service interface of the service application based on a window display request from the service application ([0026] the payment button or “same screen quick pay button,” remains on the same screen as the merchant site or application page of the user device; [0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; the user continues to be able to view the merchant or application page while making the on-line payment; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear so that the user can stay on the game page and quickly and easily purchase the next level or upgrade - thus, based on a window display request from the service application); 
receiving a user operation via the window ([0031] when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button); 
generating a transfer request instruction in response to the received operation ([0031] when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button; after processing, the button again changes to indicate the payment was sent - thus, generating a transfer request instruction in response to the received operation).
However, Stone fails to expressly teach wherein in response to the received operation, generating a transfer code request instruction; obtaining a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction; and displaying the transfer code for processing by a second terminal to generate the transfer request.  
In the same field of endeavor, Makhdumi teaches wherein in response to the received operation, generating a transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0042]-[0043] checkout webpage include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, generating a transfer code request instruction in response to the received user operation); obtaining a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0063] merchant server provide QR code to the client; [0063] the client obtain and display the QR code; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, the transfer code is obtained when the merchant webpage detects the transfer code request instruction (which is generated based on the user selecting snap payment option)); and displaying the transfer code for processing by a second terminal to generate the transfer request ([0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction; [0045]-[0046] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request for processing by payment network; [0063] the client obtain and display the QR code; the user may utilize a user device 405 to capture the QR code presented by the client device for payment processing.  See fig. 2A, 2B).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein in response to the received operation, generating a transfer code request instruction; obtaining a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction; and displaying the transfer code for processing by a second terminal to generate the transfer request, as taught by Makhdumi into Stone.  Doing so would be desirable because it would improve the efficiency of communicating the purchase transaction request (Makhdumi [0066]). 

  As to dependent Claim 2, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein after the generating the transfer code request instruction, the method further comprises: modifying a configuration parameter of the window; and updating a display state of the window according to the modified configuration parameter, wherein the displaying the transfer code includes displaying the transfer code in the window having the updated display state ([0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the display state of the window shown in fig. 2A updated by modifying the configuration parameter of the window and the QR code displayed in the window having the updated display state as shown in fig. 2B).  

As to dependent Claim 3, Stone and Makhdumi teach all the limitations of Claim 2.  Stone further teaches wherein the window is generated by a corresponding view adding interface of a window management type provided by a system of the first terminal, a configuration parameter of the window is modified by a view update interface provided by the system ([0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear - thus, the window with payment button generated by a corresponding view adding interface and the configuration parameter of the window is modified by a view update interface as shown in fig. 3), and the window is removed by a view removal interface provided by the system ([0025] after the payment has been approved, the payment button may disappear (i.e., window removed by a view removal interface)).   

As to dependent Claim 4, Stone and Makhdumi teach all the limitations of Claim 1.  Stone further teaches wherein before the displaying the window, the method further comprises: obtaining the independent window presentation interface and delivering information corresponding to the service application to the independent window presentation interface  ([0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear(i.e., obtaining the independent window presentation interface); when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button; after processing, the button again changes to indicate the payment was sent; [0027] once all the necessary information is received, the payment provider processes the request; necessary information include purchase information (e.g., amount, item(s), description), and/or merchant information; information communicated or transmitted to the payment provider when the payment request is first received - thus, delivering information corresponding to the service application to the independent window presentation interface).  

As to dependent Claim 5, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the obtaining the transfer code comprises: sending the transfer code request instruction to a management server that generates the corresponding transfer code according to the transfer code request instruction and returns the transfer code ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0041] user shopping online via a web browser executing on a client device; user may activate user interface element on the website to initiate shopping checkout and payment; the client displaying the online shopping website provide message to a server of the merchant (i.e., management server) to initiate secure transaction processing; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, sending the request to a management server that generates the corresponding resource value transfer code/ QR code according to the resource value transfer code request instruction and returns the resource value transfer code).  

As to dependent Claim 6, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the transfer request includes resource value transfer information and the resource value transfer information is sent to a server to complete resource value transfer ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0043] QR code including information on the items in the cart as well as merchant information for the payment network (i.e., resource value transfer server) to process purchase transaction – thus, the QR code includes resource value transfer information; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; upon completion of payment transaction processing, the merchant website provide purchase receipt to the user – thus, the resource value transfer information is sent to a server to complete resource value transfer ).  

As to dependent Claim 7, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the transfer code includes resource value transfer information indicating a resource value transfer application category and a user identifier having a to-be-transferred resource value ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0065] QR code includes purchasing coupon, offer, invoice, personal payment from another virtual wallet, etc.; [0043] QR code including information on the items in the cart as well as merchant information (i.e., application category) for the payment network to process purchase transaction; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; [0039] QR code may include payment amount for a purchase transaction (i.e., to-be-transferred resource value)).  

As to dependent Claim 8, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the transfer code is time-sensitive ([0082] merchant server generate QR code embodying product information as well as merchant information required by a payment network to process purchase transaction; generate a custom, user-specific data structure having time-limited validity period).  

As to dependent Claim 9, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the transfer code is a graphic code or text code ([0044] QR code (i.e., transfer code) include data formatted according to XML; [0084] the client device may decode the QR code to extract the information embedded in the QR code; [0054] the merchant server generate QR code using XML data; generate QR code, 2-dimensional barcode).  

As to dependent Claim 10, Stone and Makhdumi teach all the limitations of Claim 1.  Makhdumi further teaches wherein the transfer code is parsed by the second terminal to obtain resource value transfer information and generate the transfer request based on the resource value transfer information ([0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request (i.e., resource value transfer request) for processing by payment network; [0084] the client device may decode the QR code to extract the information embedded in the QR code – thus, parsing the transfer code and generating the transfer request based on the resource value transfer information).  

Regarding Claim 11, Stone teaches a first terminal ([0026] the payment button or “same screen quick pay button,” remains on the same screen as the merchant site or application page of the user device (i.e., first terminal)), comprising: 
processing circuitry ([0047] computer system performs specific operations by processor executing one or more sequences of instructions contained in system memory component) configured to: 
generate, according to an independent window presentation interface, a window that is displayed independent of a service interface of a service application and corresponds to the service application ([0026] the payment button or “same screen quick pay button,” remains on the same screen as the merchant site or application page of the user device - thus, displaying a window according to an independent window presentation interface; [0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; throughout the different changes in the payment button, the button remains on same screen or window as the merchant or application page, i.e., the user continues to be able to view the merchant or application page while making the on-line payment); 
display the window that is independent of the service interface of the service application based on a window display request from the service application ([0026] the payment button or “same screen quick pay button,” remains on the same screen as the merchant site or application page of the user device; [0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; the user continues to be able to view the merchant or application page while making the on-line payment; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear so that the user can stay on the game page and quickly and easily purchase the next level or upgrade - thus, based on a window display request from the service application); 
receive a user operation via the window ([0031] when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button); 
generate a transfer request instruction in response to the received operation ([0031] when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button; after processing, the button again changes to indicate the payment was sent - thus, generating a transfer request instruction in response to the received operation). 
However, Stone fails to expressly teach wherein in response to the received operation, generate a transfer code request instruction; obtain a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction; and display the transfer code for processing by a second terminal to generate the transfer request.  
In the same field of endeavor, Makhdumi teaches wherein in response to the received operation, generate a transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0042]-[0043] checkout webpage include option 204 (i.e., selectable element) to pay for purchase using snap mobile payment; upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, generating a transfer code request instruction in response to the received user operation); obtain a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0063] merchant server provide QR code to the client; [0063] the client obtain and display the QR code; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0042] checkout webpage (i.e., service application) include option 204 to pay for purchase using snap mobile payment; [0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, the transfer code is obtained when the merchant webpage detects the transfer code request instruction (which is generated based on the user selecting snap payment option)); and display the transfer code for processing by a second terminal to generate the transfer request ([0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction; [0045]-[0046] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request for processing by payment network; [0063] the client obtain and display the QR code; the user may utilize a user device 405 to capture the QR code presented by the client device for payment processing.  See fig. 2A, 2B).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein in response to the received operation, generate a transfer code request instruction; obtain a transfer code corresponding to the transfer code request instruction when the service application detects the transfer code request instruction; and display the transfer code for processing by a second terminal to generate the transfer request, as taught by Makhdumi into Stone.  Doing so would be desirable because it would improve the efficiency of communicating the purchase transaction request (Makhdumi [0066]).  

As to dependent Claim 12, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein modify a configuration parameter of the window, update a display state of the window according to the modified configuration parameter, and display the resource value transfer code in the window having the updated display state ([0043] upon selecting the snap payment option, the webpage provide a QR code (i.e., resource value transfer code) including information on the items in the cart as well as merchant information for the payment network to process purchase transaction.  See fig. 2A, 2B – it shows the display state of the window shown in fig. 2A updated by modifying the configuration parameter of the window and the QR code displayed in the window having the updated display state as shown in fig. 2B).

As to dependent Claim13, Stone and Makhdumi teach all the limitations of Claim 11.  Stone further teaches wherein the window is generated by a corresponding view adding interface of a window management type provided by a system of the first terminal, a configuration parameter of the window is modified by a view update interface provided by the system ([0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear - thus, the window with payment button generated by a corresponding view adding interface and the configuration parameter of the window is modified by a view update interface as shown in fig. 3), and the window is removed by using a view removal interface provided by the system ([0025] after the payment has been approved, the payment button may disappear (i.e., window removed by a view removal interface)).  

As to dependent Claim 14, Stone and Makhdumi teach all the limitations of Claim 11.  Stone further teaches wherein obtain an independent window presentation interface, and deliver information corresponding to the service application to the independent window presentation interface ([0030]-[0031] fig. 3 shows a screen of a mobile device, along with various stages of a payment button during a payment process; payment button appear during various times when the user is using a device; if the user is playing a game on the device and wishes to purchase a next level of the game or an upgrade, the payment button appear(i.e., obtaining the independent window presentation interface); when the consumer is ready to pay and selects payment button, the button changes to request entry of a password; the consumer then  enters the requested password or information onto the button; after processing, the button again changes to indicate the payment was sent; [0027] once all the necessary information is received, the payment provider processes the request; necessary information include purchase information (e.g., amount, item(s), description), and/or merchant information; information communicated or transmitted to the payment provider when the payment request is first received - thus, delivering information corresponding to the service application to the independent window presentation interface).  

As to dependent Claim 15, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein send the transfer code request instruction to a management server that generates the corresponding transfer code according to the transfer code request instruction and returns the transfer code ([0053] user provide input into the client indicating the desire to purchase product/ check out items in virtual shopping cart and the client generate checkout request to the merchant server; [0054] the merchant server extract product data and client data from the checkout request; [0055] merchant server generate QR pay code; [0041] user shopping online via a web browser executing on a client device; user may activate user interface element on the website to initiate shopping checkout and payment; the client displaying the online shopping website provide message to a server of the merchant (i.e., management server) to initiate secure transaction processing; [0043] upon selecting the snap payment option, the webpage provide a QR code including information on the items in the cart as well as merchant information for the payment network to process purchase transaction – thus, sending the request to a management server that generates the corresponding resource value transfer code/ QR code according to the resource value transfer code request instruction and returns the resource value transfer code).  

As to dependent Claim 16, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein the transfer request includes resource value transfer information and the resource value transfer information is sent to a server to complete resource value transfer ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0043] QR code including information on the items in the cart as well as merchant information for the payment network (i.e., resource value transfer server) to process purchase transaction – thus, the QR code includes resource value transfer information; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; upon completion of payment transaction processing, the merchant website provide purchase receipt to the user – thus, the resource value transfer information is sent to a server to complete resource value transfer).  

As to dependent Claim 17, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein the transfer code includes resource value transfer information indicating a resource value transfer application category and a user identifier having a to-be-transferred resource value ([0056] the QR code embody product information, merchant information required by a payment network to process purchase transaction, merchant identifier, session identifier for a user, etc.; [0065] QR code includes purchasing coupon, offer, invoice, personal payment from another virtual wallet, etc.; [0043] QR code including information on the items in the cart as well as merchant information (i.e., application category) for the payment network to process purchase transaction; [0046] upon obtaining a snapshot of the merchant-product QR code, the user’s smartphone may extract the data stored within the QR code and utilize the account for the user’s virtual wallet for processing by a payment network; [0039] QR code may include payment amount for a purchase transaction (i.e., to-be-transferred resource value)).  

As to dependent Claim 18, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein the transfer code is a graphic code or text code ([0044] QR code (i.e., transfer code) include data formatted according to XML; [0084] the client device may decode the QR code to extract the information embedded in the QR code; [0054] the merchant server generate QR code using XML data; generate QR code, 2-dimensional barcode).  

As to dependent Claim 19, Stone and Makhdumi teach all the limitations of Claim 11.  Makhdumi further teaches wherein the transfer code is parsed by the second terminal to obtain resource value transfer information and generate the transfer request based on the resource value transfer information ([0045] user may obtain a snapshot of the QR code displayed on the screen of the secure display using a smartphone (i.e., second terminal); [0046] upon obtaining the snapshot, the user’s smartphone may extract the product merchant data stored within the QR code and utilize an account for the user’s virtual wallet linked to user’s smartphone to generate purchase transaction request (i.e., resource value transfer request) for processing by payment network; [0084] the client device may decode the QR code to extract the information embedded in the QR code – thus, parsing the transfer code and generating the transfer request based on the resource value transfer information).  

Claim 20 is a medium claim that is corresponding to the method claim 1 above and therefore, rejected for the same reasons.  Stone further teaches a non-transitory computer-readable storage medium storing instructions which executed by a processor cause the processor to perform steps ([0033] Client device include one or more processors for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Bishop et al. (US 2011/0191248 A1) teaches: [0067] after selecting the digital wallet icon from the system tray, the digital wallet toolbar is displayed as a discrete window associated with the user’s browser window as shown in fig. 5; [0071] when the user makes a purchase from the merchant  and proceed to check out, the checkout function is performed in part by the digital wallet; as shown in fig. 8, when the user indicates a desired purchase at a merchant site 702, the checkout user interface 802 of the digital wallet is displayed; the checkout display 802 appears in one side of the browser window, while the merchant window 702 is still displayed on the opposite side of the browser window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./Examiner, Art Unit 2143      
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143